Citation Nr: 1228831	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  03-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.  

2.  Entitlement to an increased rating for a tongue scar rated as 10 percent disabling from September 30, 2005.  

3.  Entitlement to an initial scheduler rating in excess of 50 percent for posttraumatic headaches from October 10, 2002.  

4.  Entitlement to an increased extrascheduler rating for posttraumatic headaches from October 10, 2002.

5.  Entitlement to a total rating based on individual unemployability (TDIU).

6.  Entitlement to an effective date prior to October 10, 2002, for the 50 percent rating for posttraumatic headaches.
 


REPRESENTATION

Appellant represented by:	Robert A. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1967.

This matter comes before the Board on appeal from June 2003, July 2006, and July 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2008, the Veteran testified at a hearing at the RO before a Veterans' Law Judge who has since retired.  In April 2012, the Veteran testified at a video hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.  Therefore, the Board finds that VA adjudication of the appeal may go ahead without holding another hearing.  

As to the claim of service connection for a major depressive disorder, this issue was remanded by the Board in March 2008.  In December 2008, the Board issued a decision that denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Joint Motion for Remand (JMR) and Court order, the Court vacated the December 2008 decision and remanded it to the Board for additional action in accordance with the JMR.

As to the claim for an increased rating for a tongue scar, this issue was remanded by the Board in March 2008, December 2008, and June 2010.

As to the claim for a higher initial rating for posttraumatic headaches from October 10, 2002, this issue was remanded by the Board in March 2008 and December 2008.  Moreover, in June 2010 the Board issued a decision that granted a 50 percent rating for this disability.  The Veteran appealed that decision to the Court.  In a December 2010 JMR and Court order, the Court vacated the June 2010 decision to the extent that it failed to consider whether the record raised a claim for a TDIU and Remanded it to the Board for additional action in accordance with the JMR. 

The Board finds that the Veteran's April 2012 hearing testimony, in which he alleged in substance a worsening of his tongue scar, acts as an informal claim for an increased rating for this disability.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims for higher scheduler and extrascheduler ratings for a posttraumatic headaches and the claim for an effective date prior to October 10, 2002, for the 50 percent scheduler rating for posttraumatic headaches and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The competent and credible evidence of record demonstrates that the Veteran has a current major depressive disorder that results from his military service.

2.  In November 2010, prior to the Board's issuance of a final decision on the claim, the Veteran's representative filed a letter with the RO in which he notified VA that the claimant wanted to withdraw the appeal of the denial of the claim for an increased rating for a tongue scar.  


CONCLUSIONS OF LAW

1.  A major depressive disorder was caused by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for withdrawal of a Substantive Appeal as to the claim for an increased rating for a tongue scar from September 30, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, as to the claim of service connection for a major depressive disorder, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Likewise, as to the claim for an increased rating for a tongue scar, as will be discussed in more detail below, the Veteran through his representative had withdrawn his appeal and therefore the Board finds that discussion of the VCAA notice provided to him is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that his current major depressive disorder was caused by his military service including his 1966 motor vehicle accident.  In the alternative, it is alleged that his current major depressive disorder was caused or aggravated by a service-connected disability including his headaches and temporomandibular joint.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to medical evidence of a current disability, the post-service record documents the Veteran's complaints and/or treatment for a major depressive disorder.  See, for example, the March 2003 VA examination report and the September 2010 opinion letter from Harvey A. Rosenstock, M.D., FAC, Psy.  While the record includes divergent opinions as to when and if the Veteran was first diagnosed with a major depressive disorder (see, for example, the March 2003 VA examination report and the September 2010 opinion letter from Dr. Rosenstock versus the October 2005 VA examination report), the Board nonetheless finds that the record shows him being diagnosed with a major depressive disorder during the pendency of that claim.  See McClain, supra.  Accordingly, the Board finds that the record contains competent and credible evidence of the Veteran having a current disability.  See Hickson, supra.

As to any competent and credible evidence of an in-service injury, the Veteran's service treatment records document that the Veteran was in a motor vehicle accident during service in March 1966.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as observable symptoms of depression (i.e., being depressed, tired, angry, etc. . . ) since his motor vehicle accident, even when not documented in his service treatment records.  Davidson, supra.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As to medical evidence establishing a link between the current major depressive disorder and military service, in September 2010, after extensive citation to the Veteran's medical history and evidence found in the record, and a psychiatric examination of the claimant, Dr. Rosenstock opined that the Veteran's current major depressive disorder was caused by his documented 1966 motor vehicle accident while on active duty.  The record includes March 2003, December 2003, October 2005, and August 2010 opinions from VA examiners with respect to the Veteran's major depressive disorder not being attributable to an already service-connected disability, regarding his not even having a current major depressive disorder, and regarding his major depressive disorder being caused by a multitude of post-service problems.  However, none of the VA examiners, or any other medical evidence of record, directly contradicts Dr. Rosenstock's opinion that the Veteran's current major depressive disorder was directly caused by his documented 1966 motor vehicle accident while on active duty.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the record contains medical evidence establishing a link between a current major depressive disorder and an in-service injury.  See 38 C.F.R. § 3.303(a); Hickson, supra. 

Accordingly, the Board finds that the record shows (1) medical evidence of a current major depressive disorder; (2) competent and credible evidence of an in-service injury; and (3) medical evidence establishing a link between the current major depressive disorder and military service.  38 C.F.R. § 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Hickson, supra. 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the evidence supports a grant of service connection for a major depressive disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2010, prior to the Board's issuance of a final decision on the claim, the Veteran's representative filed with the RO a letter in which he notified VA that the claimant did "not wish to appeal the rating of the 10% award for his tongue."  The Board finds that this letter clearly articulated the Veteran's intent to withdraw from appellate status his claim for an increased rating for a tongue scar.  While the Veteran and his representative thereafter presented testimony as to this issue at the April 2012 video hearing, the Board finds that this testimony does not act as a timely revocation of the earlier withdrawal of this rating claim because the time for the claimant to perfect his appeal as to this issue had already expired prior to the date of the hearing.  See 38 C.F.R. §§ 20.200, 20.302 (2011).  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim for an increased rating for a tongue scar rated as 10 percent disabling from September 30, 2005, and it is dismissed.


ORDER

Entitlement to service connection for a major depressive disorder is granted. 

The appeal of the claim for an increased rating for a tongue scar rated as 10 percent disabling from September 30, 2005, is dismissed.


REMAND

As to the claim for a TDIU, the December 2010 JMR and Court order vacated the Board's earlier decision to consider whether the Veteran's claim for an increased ratings for posttraumatic headaches included a TDIU claim.  Given the statements found in the record regarding the Veteran not being able to work because of his headaches and the January 2011 TDIU claim, the Board finds that the record does in fact raise a claim for a TDIU.  Also see Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue has not as yet been fully developed for appellate review.  Specifically, the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Dingess, supra.  Therefore, the Board finds that a remand for such development is required.

As to the claim for an effective date prior to October 10, 2002, for the 50 percent rating for posttraumatic headaches, the record shows that in September 2010, the Veteran's representative filed a notice of disagreement with respect to the July 2010 rating decision that granted October 10, 2002, as the effective date for the grant of this rating.  No further action was taken by the RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claims for higher scheduler and extrascheduler ratings for posttraumatic headaches from October 10, 2002, the Board finds that adjudication of these claims is inextricably intertwined with the above earlier effective date claim.  Therefore, the Board finds that adjudication of these claims must be held in abeyance until the RO fully adjudicates the above earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

As to the claim for an increased extrascheduler rating for posttraumatic headaches, given the statements found in the record regarding the Veteran not being able to work because of his headaches, the Board also finds that while the appeal is in remand status the claimant should be provided with notice of the laws and regulations governing extrascheduler ratings and the RO should obtain an opinion from the Director, Compensation and Pension, as to whether his posttraumatic headache warrants an extrascheduler rating.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); Dingess, supra; Also see 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

As to all the issues remaining on appeal, the record shows that the Veteran receives ongoing treatment for his many disabilities.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate the Veteran's contemporaneous medical records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the record all of the Veteran's contemporaneous medical records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should provide the Veteran with notice of the laws and regulations governing a claim for a TDIU and a claim for an extrascheduler rating for posttraumatic headache in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess, supra.

3.  After undertaking the above development to the extent possible, the RO should refer to the Director, Compensation and Pension, the Veteran's claim for an increased extrascheduler rating for posttraumatic headache.  

4.  After undertaking the above development to the extent possible, the RO should provide the Veteran with a TDIU examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her service connected disabilities.  The examiner should thereafter provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his service connected disabilities even when her records are negative for symptoms. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  The RO should issue the Veteran a statement of the case as to his claim for an effective date prior to October 10, 2002, for the 50 percent rating for posttraumatic headaches.  Only if the Veteran thereafter perfects his appeal to this issue by filing a timely Substantive Appeal, should this issue be returned to the Board. 

6.  After undertaking the above development to the extent possible, the RO should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since issuance of the last SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU and an extrascheduler rating.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


